

117 HR 1070 IH: Election Audit Transparency Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1070IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Posey introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit States from using proprietary voting system hardware or software in the administration of an election for Federal office which prevents the system from meeting the voluntary voting system guidelines for interoperability and auditability issued by the Election Assistance Commission under such Act.1.Short titleThis Act may be cited as the Election Audit Transparency Act.2.Prohibiting use of proprietary voting system hardware or software not enabling audits(a)ProhibitionSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:(7)Prohibiting use of proprietary hardware or software not meeting voluntary guidance for interoperability and auditabilityThe voting system may not use any proprietary hardware or software unless the manufacturer of the hardware or software provides the appropriate election official with such information and assistance as the official may require to enable the voting system to be interoperable and auditable in accordance with the most recent voluntary voting system guidelines issued by the Commission under this title..(b)Effective dateSection 301(d) of such Act (52 U.S.C. 21081(d)) is amended by striking the period at the end and inserting the following: , or, in the case of the requirements of paragraph (7) of subsection (a), on and after January 1, 2022.. 